Citation Nr: 1523026	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  15-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUE


Whether the Veteran's income is excessive for the purpose of payment of non-service-connected special monthly pension benefits based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from February 1953 to March 1954. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's countable income for VA purposes of $47,784 in 2013, has exceeded the applicable income limits for the receipt of special monthly pension benefits.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA non-service-connected special monthly pension benefits for 2013. 38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.351 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied. The claim was last adjudicated in January 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct. 38 U.S.C.A. §§ 1502, 1503, 1521. Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section. 38 U.S.C.A. § 1513. 

Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension (SMP), when an otherwise eligible Veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound. 38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. § 3.351.

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level. Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports. Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion. 38 U.S.C.A. §§ 1521, 1522. 

In this case, in a December 2013 rating decision, the RO granted entitlement to nonservice-connected pension and special monthly pension based on the need for aid and attendance effective September 12, 2013. However, the RO found that the Veteran's income was excessive for VA pension purposes. 

Basic entitlement to pension exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2014). The MAPR is periodically increased from year to year. See 38 C.F.R. § 3.23(a) (2014). The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran. See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23(b) (2014).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. See 38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2014). Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded under 38 C.F.R. § 3.272. Such income is therefore included as countable income. Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. See 38 C.F.R. § 3.272(g)(1)(iii) (2014). 

Under 38 C.F.R. § 3.272 , the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

The question presented here is whether the Veteran meets the annual income requirements for receipt of special monthly pension benefits. 

It is the Board's judgment that based on the income and medical expense records available in the claims file, the Veteran's countable income has exceeded the applicable income limits for receipt of non-service-connected special monthly pension for 2013. 

For 2013, the MAPR for a veteran in need of aid and attendance with one dependent (e.g., spouse) is $24, 652. 38 C.F.R. § 3.23(a)(2); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B. 

With regard to total income, the income received for the Veteran and his wife is derived from two sources: Social Security Administration payments and pension benefits, both of which are received on a monthly basis. 

On his VA Form 21-527 submitted in August 2013, the Veteran indicated zero net worth and monthly income consisting of $1,087.00 in Social Security benefits for his wife; he reported that he was not receiving Social Security benefits. He also reported monthly income consisting of $2,126.00 in pension benefits for himself and $769.00 for his wife. Thus, the Veteran's reported annual family income for 2013 was $47,784.00, which exceeds the MAPR of $24,652.00 in effect at that time. 

As noted above, however, the law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses. Even with consideration of his medical expenses for the period of the appeal, the Veteran's countable annual income exceeds the MAPR for the relevant years. Based on the information in the claims file, the Veteran's deductible unreimbursed medical expenses amounted to $10,200.00 in 2013 (during the relevant period of the appeal, October through December 2013). To that end, the Veteran reported paying $200.00 per month for private medical insurance ($600.00, for the period from October through December 2013); $200.00 for medicine ($600.00, for the period from October through December 2013); and, $3,000.00 per month for home care expenses ($9,000.00, for the period from October through December 2013).

Effective from December 1, 2012, those unreimbursed medical expenses in excess of $816, which is five percent of the MAPR for a veteran with one dependent (that is, $16,320, because the pension rate on the basis of aid and attendance is not used for this calculation) may be used to reduce total income. 

To the extent that the Veteran's annual medical expenses exceeded five percent of the MAPR for 2013, the total deductible annual medical expenses for the relevant period of the appeal in 2013, was $9,384.00. Subtracting this amount from his annual family income gives countable income $38,400.00 in 2013. This amount exceeds the MAPR in effect for pension eligibility during this period, as outlined above. 

Because the evidence in this case shows that the Veteran's household income exceeded the income limits for purposes of payment of improved non-service-connected special monthly pension for the 12-month annualization period on appeal, the Veteran does not meet the eligibility requirements for pension.

The Board makes no finding as to the Veteran's entitlement to pension payments beyond 2013, as the Veteran must furnish evidence to support his continued entitlement to pension. 


ORDER

The Veteran's income is excessive for the purpose of payment of non-service-connected special monthly pension benefits based on the need for aid and attendance, and the appeal is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


